 In theMatter ofWCAUBROADCASTING COMPANY,EMPLOYERandAMERICAN FEDERATION OF RADIO ARTISTS,A. F. OF L., PETITIONERCase No.4-R-2289.Decided February12, 1947Mr. Louis Levinson,of Philadelphia,Pa., for the Employer-Mr. L. Coggeshalli,of New York City,for the Petitioner.Mr. Benj.E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Phila-delphia, Pennsylvania, on November 8, 1946, before Helen F. Hum-phrey, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE 13USINESS OF THE EMPLOYERWCAU Broadcasting Company, a Pennsylvania corporation, oper-ates Radio Station WCAU at Philadelphia, Pennsylvania. The Em-ployer operates tinder a license from the Federal CommunicationsCommission and is affiliated with the Columbia Broadcasting Systemnetwork which is a national broadcasting organization.Programsof the National network which are broadcast throughout the UnitedStates and transmitted locally by Radio Station WCAU, constitute35 percent of the Employer's business.Approximately 35 percentof the Employer's broadcasts are received by wire from sources out-side the Commonwealth of Pennsylvania.The Employer receivesa substantial part of its revenue from advertiserswho are engagedin interstate commerce.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioneris a labor organization affiliatedwith theAmericanFederation of Labor, claiming to represent employees of the Employer.'The hearing officer reserved ruling for the Board on the Employer'smotion to dismissthe petition on the groundsthat Petitionerpresented no evidence in supportof itsconten-tionsThe motion is hereby denied72 N L. R. B., No. 101537 538DECISIONS Or NATIONAL LABOR RELATIONS BOARDIII. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner contends that the appropriate unit should compriseall staff announcers and special program announcers, excluding sing-ers, actors, musicians, and supervisory employees.The Employercontends that special program announcers and staff announcers re-spectively should constitute separate units.Also, the Petitionerwould exclude Norris West and include Helen Buck; the Employerwould include them.Staff announcers:These employees work under the supervision ofthe program director and his assistant.They introduce various typesof radio programs by reading previously prepared lines or by makingextemporaneous remarks.They take no part in the preparation ofthe programs they announce, except in cases of extreme emergencywhen they substitute for the regular program announcers.Staff an-nouncers receive a weekly salary, overtime in excess of 40 hours a weekand vacation and sick benefits. In addition to compensation receiveddirectly from the Employer, staff announcers have commercial pro-grams for which they are paid by the sponsors.Special program announcers:These employees prepare their ownprograms and broadcast them under the direction of the programdirector.Special program announcers are carried on the Employer'spay roll and are paid on either weekly or program basis.They re-ceive a much higher hourly rate than staff announcers, but receive noovertime, sick or vacation privileges.Although the foregoing reveals that there is some dissimilaritybetween the duties and functions of the staff announcers and specialprogram announcers, we are of the opinion that inasmuch as all per-form essentially similar functions, they enjoy a sufficient community ofinterest to warrant their inclusion in the same ullt.2Helen Buck:Buck serves as head of the transcription recordingsection where, with the help of two assistants, she schedules, checks,and times recordings which are to be used on various programs.Asincidental to her other duties, she also conducts a 5-minute program2SeeMatter of Miami Valley Broadcasting Coip , Operating Radio Station WHIO, 70N. L. R. B. 1015,Matter of Texas Star Broadcasting Company,67 N. L. R. B. 103. WCAU BROADCASTING COMPANY5395 nights a Week as movie commentator. She has the power to recom-mend the discharge and discipline of employees who assist her in thecapacity of record librarian.Although Buck has no supervisoryauthority over employees within the alleged appropriate unit, she isnevertheless, primarily employed as a supervisor by the Employer and,as such, we shall exclude her from the unit.NorrisWest:West is assistant program director with immediatesupervision of staff and special program announcers.He also doessome announcing himself. It is clear from the record that Westpossesses supervisory authority within the Board's customary defini-tion thereof; we shall exclude him.We find that all employees of Radio Station WCAU appearing onthe air, including staff announcers, special program announcers,3 butexcluding singers, actors, musicians, head of the transcription record-ing section,' assistant program director,5 and all or any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with WCAU Broadcasting Com-pany, Philadelphia, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.50, of National Labor Relations Board Rules and Regu-lations Series 4, among the employees in the unit found appropriatein Section IV, above, Who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oroil vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls. but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire, to berepresented by American Federation of Radio Artists, A. F. of L., forthe purposes of collective bargaining.'IncludingAmos Kirby, Dlarshall Dane, Creighton Stewart,William Campbell, anQBillMoi rell4Helen BuckSNorris West.